Citation Nr: 0829282	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-20 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUE

Entitlement to service connection for claimed hypertension.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1968 to 
April 1970 and from February 1973 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The Board finds that further development for the issue of 
service connection for hypertension is warranted.  

The veteran submitted a May 2005 Social Security 
Administration (SSA) decision that granted disability 
benefits.  However, the Board only has a copy of the decision 
and where there is actual notice to VA that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA), VA has the duty to acquire a copy of 
the decision granting SSA disability benefits and the 
supporting medical documentation relied upon.  Murincsac v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO must 
try to obtain the pertinent records from SSA.  

To ensure that all due process requirements are met, the RO 
should also give the veteran an opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information and authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 
(2007).  

In addition, the RO should also undertake any other 
development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide sufficient information, and 
any necessary authorization, so that any 
additional pertinent treatment records 
not currently of record.  The veteran 
also should be informed that he may 
submit evidence to support his claim.  
The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should take all indicated 
action to request from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits, 
including any medical records.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of service connection for 
hypertension should be reviewed in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the veteran and 
her representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations and should afford them 
the appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

